Libbey, J.
This is an appeal from the decree of the judge of probate for Hancock county, allowing the account of the appellee, as administrator with the will annexed, of the estate of Peter Hardy, Jr., deceased.
At the term when the appeal was entered, the appellee filed a motion to dismiss it, on the ground that the appellant had no legal right to appeal; and the case comes before this court for the determination of that question.
Peter Hardy, Jr., died in 1859, testate; and by his will, after certain minor legacies, he gave all the rest and residue of his estate to his son George W. Hardy, imposing upon him the obligation to maintain his wife, Joanna Hardy, during her life, creating a lien upon the estate devised him to secure that support. George W. Hardy died in 1871; and in April, 1872, Anjanette J. Hardy was appointed administratrix of his estate.
In January, 1880, said Anjanette, as administratrix, was granted a license to sell eight hundred dollars’ worth of the real estate of said George W. Hardy, and in October of the same year she sold to the appellant, William Blastow, as the estate of her deceased husband, certain real estate which was devised by Peter Hardy, Jr. to said George W. Hardy. In October, 1888, said John J. Hardy, as administrator, with the will annexed, rendered an account against the estate of Peter Hardy, Jr., amounting to seven hundred and forty-two dollars and two cents, which was allowed by the decree of the probate court.
The largest portion of the account is for support alleged to have been furnished to said Joanna Hardy, with several items for counsel fees alleged to have been paid to several different lawyers for consultation. It is admitted that there is no property in the estate of Peter Hardy, Jr., except the land devised to George W. Hardy and conveyed to the appellant as above *32stated; and if proceedings are had for the payment of the account, it must be for the sale of those lands under a license from the probate court.
We think the appellant stands in the position of George W. Hardy, and has a legal interest in the amount which should be allowed the appellee by the judge of probate, and therefore has the right to appeal. We can see no difference in principle between this case and Paine v. Goodwin, 56 Maine, 411, in which the law is carefully discussed and the right of appeal sustained.
We do not undertake to determine whether under the deed and release executed by Joanna Hardy to Anjanette Hardy on November 22, 1875, the land of the appellant can or can not be taken under a license for the payment of the account of John J. Hardy. That question will properly arise on a petition by him for license to sell it. No petition has been filed so far as the case finds, and therefore the question is not properly before the court. From the examination of the account that was allowed, it appears to us clear that it ought to be revised in this court, for it appears by said account that there are ten items for counsel fees paid to as many lawyers, amounting to nearly ninety dollars.

Appeal sustained. Case to stand for trial.

Peters, C. J., Walton, Emery, Haskell and Whitehouse, JJ., concurred.